Citation Nr: 1000286	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  04-29 071	)	DATE

	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for nerve damage of the 
right lip. 

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
attention deficit disorder (ADD).

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
seizures.  
  

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1968 to 
December 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2009 memorandum decision of the United States 
Court of Appeals for Veterans Claims (Court).  

In August 2007, the Board denied the Veteran's claim of 
entitlement to a compensable rating for status post right 
orbital blowout fracture with a history of occasional 
diplopia.  The Veteran appealed this decision to the Court.  

In a July 2009 memorandum decision, the Court affirmed the 
Board's decision as to an increased rating for status post 
right orbital blowout fracture with a history of occasional 
diplopia, but remanded the case to the Board with regard to 
claims for service connection for nerve damage of the right 
lip and petitions to reopen claims for service connection for 
ADD and seizures.   In this regard, the Court found that, 
although the Veteran had submitted notice(s) of disagreement, 
the RO had not issued a statement of the case (SOC) regarding 
these issues, and remanded the matter to the Board so that VA 
could furnish the Veteran with a SOC.  


FINDING OF FACT

In October 2004, the RO issued a SOC regarding the Veteran's 
claims for service connection for nerve damage of the right 
lip, ADD, and seizures.  The Veteran did not submit a 
substantive appeal regarding these claims.





CONCLUSION OF LAW

The Veteran did not file a substantive appeal on the issues 
of entitlement to service connection for nerve damage of the 
right lip and petitions to reopen claims for service 
connection for ADD and seizures, and the Board lacks 
jurisdiction to consider these issues.  38 U.S.C.A. §§ 7105, 
7108 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.300, 
20.302(b), 20.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal consists of a timely filed notice of disagreement 
(NOD) in writing and, after a SOC has been furnished, a 
timely filed substantive appeal.  38 U.S.C.A. § 7105(a); 38 
C.F.R. § 20.200.  A claimant, or his or her representative, 
must file a NOD with a determination by the agency of 
original jurisdiction within one year from the date that that 
agency mails notice of the determination to him.  Otherwise, 
that determination becomes final.  38 U.S.C.A. § 7105(b)(1); 
38 C.F.R. § 20.302(a).  After an NOD is filed, an SOC is to 
be prepared unless the benefit being sought is granted in 
full.  38 U.S.C.A. § 7105(d)(1).  The SOC is to be forwarded 
to the veteran at his most recent address of record, with a 
copy provided to his or her representative.  38 C.F.R. § 
19.30(a).  Thereafter, the claimant must file the substantive 
appeal within 60 days from the date the SOC is mailed, or 
within the remainder of the one-year time period from the 
date of mailing of notice of the initial determination being 
appealed, whichever ends later.  38 U.S.C.A. § 7105(d)(3); 38 
C.F.R. § 20.302(b).  An extension of the 60-day period for 
filing a substantive appeal may be granted for good cause 
shown.  38 C.F.R. § 20.303.  A request for such an extension 
should be in writing and must be made prior to the expiration 
of the time limit for filing the substantive appeal.  Id.  If 
an appeal is not perfected within the time specified by the 
regulation, the RO's determination becomes final.  38 
U.S.C.A. § 7105(c).

The Veteran initially filed a claim of entitlement to service 
connection for ADD and seizures in April 1998.  In a rating 
action dated in July 2000, the RO denied service connection 
for ADD and seizures.  The Veteran did not appeal; therefore, 
the July 2000 rating decision is final.  See 38 U.S.C.A. § 
7105; 38 C.F.R. § 20.1103; Memorandum decision dated July 29, 
2009, page 7.     

Subsequently, in January 2003, the Veteran submitted a claim 
for service connection for nerve damage of the right lip and 
a petition to reopen his claim for service connection for 
ADD.  

By letter dated August 29, 2003, the RO denied service 
connection for nerve damage of the right lip and the petition 
to reopen the claim for service connection for ADD.  

A rating decision dated in December 2003 granted service 
connection for status post right orbital blowout fracture.  
Although the issue of service connection for seizures was not 
adjudicated, it was listed under the disabilities that had 
been determined to be "NOT SERVICE CONNECTED/NOT SUBJECT TO 
COMPENSATION."  See Appellee's Brief, page 10; Memorandum 
decision, dated July 29, 2009, page 7.     

In a statement received in February 2004, the Veteran 
disagreed with the denial of service connection for ADD and 
seizures.  This is considered to be a timely notice of 
disagreement with the August 2003 and December 2003 RO 
decisions as to the denial of service connection for ADD and 
seizures.

In an April 2004 rating decision, the RO denied entitlement 
to service connection for nerve damage of the right lip and 
denied the petition to reopen the claims for service 
connection for ADD and seizures.  

The Veteran submitted a notice of disagreement in August 2004 
as to the denial of service connection for nerve damage of 
the right lip, ADD, and seizures.  This notice of 
disagreement is timely as to the August 2003, December 2003, 
and April 2004 RO decisions.  

On October 18, 2004, the RO issued a statement of the case 
addressing the claims for service connection for nerve damage 
of the right lip, ADD, and seizures.  The Veteran was advised 
that he needed to file his appeal "within 60 days from the 
date of this letter or within the remainder, if any, of the 
one-year period from the date of the letter notifying you of 
the action that you have appealed."  He was further advised 
that "If we do not hear from you within this period, we will 
close your case," and that if he needed more time to file his 
appeal, he should request more time before the time limit for 
filing his appeal expired.  The SOC was mailed to the Veteran 
at his most recent address of record and a copy was provided 
to his representative.  

The Veteran did not submit a substantive appeal.  A VA Form 
646 was received in December 2004; however, it addressed only 
the issue of entitlement to an increased evaluation for 
status post right orbital blowout fracture.  It made no 
mention of the claims for service connection for nerve damage 
of the right lip, ADD, and seizures.  The next document in 
the claims folder is an Informal Hearing Presentation dated 
June 19, 2007, which addressed only the issue of entitlement 
to an increased evaluation for status post right orbital 
blowout fracture.  No correspondence was received from the 
Veteran addressing the claims for service connection for 
nerve damage of the right lip, ADD, and seizures between 
October 18, 2004, and April 28, 2005 (within one year of the 
notification of the April 2004 RO rating decision).  

Based on the above chronology, the Board finds a substantive 
appeal has not been filed with respect to the August 2003, 
December 2003, and April 2004 RO decisions.  As such, the 
Board does not have jurisdiction to enter a decision in 
connection with the current appeal, and the appeal must be 
dismissed.

In making this determination, the Board acknowledges that the 
Court, in its July 2009 decision, remanded the issues of 
nerve damage of the right lip, ADD, and seizures to the 
Board.  In this regard, the Court found that the Board erred 
by not remanding these claims to the RO for issuance of a 
SOC.  

Generally, where a case is addressed by an appellate court, 
remanded, then returned to the appellate court, the "'law of 
the case' doctrine operates to preclude reconsideration of 
identical issues." Johnson (Anne) v. Brown, 7 Vet. App. 25, 
26-27 (1994) (per curiam order); see also Allin v. Brown, 10 
Vet. App. 55, 57 (1997); Chisem v. Brown, 8 Vet. App. 374, 
375 (1995).  That is, the Board is generally bound by the 
findings of the Court.  See Chisem, 10 Vet. App. at 527-28 
(1997) (under the "law of the case" doctrine, appellate 
courts generally will not review or reconsider issues that 
have already been decided in a previous appeal of the same 
case, and, therefore, the Board is not free to do anything 
contrary to the Court's prior action with respect to the same 
claim).

However, the Federal Circuit has articulated, and the Court 
has recognized, "three exceptions to the law of the case 
doctrine: (1) When the evidence at trial was substantially 
different from that in the former trial upon when the 
appellate court based its decision; (2) when the controlling 
authority has since made a contrary decision of law; and (3) 
when the appellate decision was clearly erroneous."  See 
Chisem, supra, 8 Vet. App. at 375 (1995) (citing Kori Corp. 
v. Wilco Marsh Buggies and Draglines, Inc., 761 F.2nd 649, 
657 (Fed. Cir. 1985)); see also Teten v. West, 13 Vet. App. 
560, 563 (2000).

In the present case, the Board finds that exceptional 
circumstances exist that permit the Board to dismiss the 
Veteran's claim for service connection for nerve damage, and 
his petition to reopen his claims for service connection for 
ADD and seizures without compliance with the terms of the 
July 2009 remand.  

The Board finds that the third exception to the "law of the 
case" doctrine applies.  That is, the Board finds that a 
remand for issuance of a SOC is unnecessary in this case 
because the Veteran was issued a SOC regarding his claims for 
nerve damage of the right lip, ADD, and seizures on October 
18, 2004.  Additionally, as discussed above, because the 
Veteran failed to submit a substantive appeal subsequent to 
the October 2004 SOC, the Board has no jurisdiction to 
consider these claims.  In sum, based on the exceptional 
circumstances existing in the present case, the Board 


concludes that the Court's July 2009 remand does not preclude 
the Board from dismissing the Veteran's claims.


ORDER

The Veteran having failed to file a substantive appeal as to 
his claim of entitlement to service connection for nerve 
damage of the right lip, the claim is dismissed.

The Veteran having failed to file a substantive appeal as to 
his petition to reopen a claim of entitlement to service 
connection for ADD, the claim is dismissed.

The Veteran having failed to file a substantive appeal as to 
his petition to reopen a claim of entitlement to service 
connection for seizures, the claim is dismissed.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


